DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/17/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 7, 13, 15-17, 19-22, 29-30, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Carrington (4508341) in view of Bright (20050250084) and George (3997160).

 	Regarding claim 1, Carrington (Figures 1-4) teaches a training apparatus (10) having a form of a training sled comprising a base (12) for supporting the apparatus on a training surface, the base (12) comprising one or more training surface contact members defining an elongate base plane and extending in a longitudinal direction aligned with the training surface; a collision support structure (21) in the form of a rigid arm, which at one end is pivotally and resiliently mounted on the base (12) at or proximal to a first end of the base such that the rigid arm is rotatable about a transverse axis in relation to the base and rigid arm (21) extending upwardly from the base (Col. 1, Lines 67-68 and Col. 2, Lines 1-24); and a collision surface (22) disposed in an upright arrangement relative to the base (12) and supported by the rigid arm (21) at a second end thereof distal from the base, wherein the base is movable along a training surface responsive to force transmitted by a training player to the collision surface. 
 	Carrington does not teach a setting mechanism for adjusting an initial angle of the collision surface relative to the base prior to collision, the setting mechanism configured to rotate the rigid arm about the transverse axis to adjust a position about which the rigid arm may pivot relative to the base, wherein the collision surface is configured to rotate about an upright longitudinal axis of the rigid arm, whereby: upon optimal contact, in terms of balance of strength across the collision surface and direction of force, by the training player with the collision surface, the base may be caused to move along the training surface in a direction parallel to a longitudinal axis of the base, and whereby: upon sub-optimal contact, in terms of balance of strength across the collision surface and direction of force, by the training player with the collision surface, the collision surface may rotate Application No. 15/907,3113Docket No.: ELLI-0319US-P1244US Reply to Paper No. 20210102 about the longitudinal axis of the arm and cause the base to move along a training surface in a non- linear fashion.  
 	Bright (Figures 1-4) teaches a setting mechanism (22) (Para. 0023) for adjusting an initial angle of the collision surface (Fig. 1, Part No 26) relative to the base prior to collision, the setting mechanism configured to rotate the rigid arm (20) about the transverse axis to adjust a position about which the rigid arm may pivot relative to the base (Para. 0022-0023).
 	George (Figures 1-5) teaches the collision surface (Fig. 1-5, Part No. 10) is configured to rotate about an upright longitudinal axis of the rigid arm (Fig. 5, Part No. 54) (Col. 2, Lines 41-50; Col. 3, Lines 9-17), whereby: upon optimal contact, in terms of balance of strength across the collision surface and direction of force, by the training player with the collision surface, the base may be caused to move along the training surface in a direction substantially parallel to a longitudinal axis of the base, and whereby: upon sub-optimal contact, in terms of balance of strength across the collision surface and direction of force, by the training player with the collision surface, the collision surface may rotateApplication No. 15/907,3113Docket No.: ELLI-0319US-P1244US Reply to Paper No. 20210102about the longitudinal axis of the arm and cause the base to move along a training surface in a non-linear fashion (Col. 1, Lines 46-59).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Carrington with a setting mechanism for adjusting an initial angle of the collision surface relative to the base prior to collision as taught by Bright as a means of allowing for numerous variations in the angle of collision surface relative to the base (Bright: Para. 0023), and to provide Carrington with the collision surface is configured to rotate about an upright longitudinal axis of the rigid arm as taught by George as a means of allowing a collision surface to be twisted about a vertical axis to simulate a player deflecting the collision surface about a vertical axis (George: Col. 4, Lines 1-13).

 
	Regarding claim 5, the modified Carrington (Figures 1-4) teaches the apparatus which is moveably responsive to a force by a user against the collision surface (22) during use and wherein the base (12) is moveably responsive to a force by a user against the collision surface during use.  


	Regarding claim 7, the modified Carrington (Figures 1-4) teaches the training apparatus is a blocking sled (10) (Col. 1, Lines 67-68). 


	Regarding claim 13, the modified Carrington (Figures 1-4) teaches the apparatus comprises an adjustable resilient biasing mechanism (34) (Col. 2, Lines 57-61) to resist rotation of the collision support structure (20) about the transverse axis.  


	Regarding claim 15, the modified Carrington (Figures 1-4) teaches the linkage (33) provides relative rotation between the collision surface (22) and base (12) (Col. 2, Lines 36-45).
 	The modified Carrington does not teach a setting mechanism for adjusting an initial angle of the collision surface relative to the base prior to use. 
 	Bright (Figures 1-4) teaches a setting mechanism (22) for adjusting an initial angle of the collision surface (26) relative to the base (12) prior to use (Para. 0023). 
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Carrington with a setting mechanism for adjusting an initial angle of the collision surface relative to the base prior to use as taught by Bright as a means of providing numerous variations in the angle of the collision surface relative to the base (Bright: Para. 0023).


	Regarding claim 16, the modified Carrington (Figures 1-4) teaches the linkage (33) provides relative rotation between the collision surface (22) and base (12) (Col. 2, Lines 36-45).
 	The modified Carrington does not teach the setting mechanism adjusts a location of the transverse axis relative to the base.  
	Bright (Figures 1-4) teaches the setting mechanism (22) adjusts a location of the transverse axis relative to the base (12) (Para. 0023). 
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Carrington with the setting mechanism adjusts a location of the transverse axis relative to the base as taught by Bright as a means of providing numerous variations in the angle of the collision surface relative to the base (Bright: Para. 0023).


	Regarding claim 17, the modified Carrington (Figures 1-4) teaches the linkage (33) provides relative rotation between the collision surface (22) and base (12) (Col. 2, Lines 36-45).
 	The modified Carrington does not teach the setting mechanism adjusts a position of the pivot. 
	Bright (Figures 1-4) teaches the setting mechanism (22) adjusts a position of the pivot (Para. 0023). 
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Carrington with the setting mechanism adjusts a position of the pivot as taught by Bright as a means of providing numerous variations in the angle of the collision surface relative to the base (Bright: Para. 0023).


	Regarding claim 19, the modified Carrington (Figures 1-4) teaches the linkage (33) provides relative rotation between the collision surface (22) and base (12) (Col. 2, Lines 36-45).
 	The modified Carrington does not teach the setting mechanism defines a selectable plurality of predetermined alignment angles between the base and the collision support structure.  
	Bright (Figures 1-4) teaches the setting mechanism (22) defines a selectable plurality of predetermined alignment angles between the base (12) and the collision support structure (20) (Para. 0023). 
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Carrington with the setting mechanism defines a selectable plurality of predetermined alignment angles between the base and the collision support structure as taught by Bright as a means of providing numerous variations in the angle of the collision surface relative to the base (Bright: Para. 0023).


	Regarding claim 20, the modified Carrington (Figures 1-4) teaches the initial angle formed between the longitudinal axis of the collision support structure (21) and the plane of the base (12) is adjustable between 95 degrees and 115 degrees (Col. 2, Lines 51-57; Col. 3, Lines 7-10) (see figures 1-2).  


	Regarding claim 21, the modified Carrington (Figures 1-4) teaches the degree of rotation about the transverse axis when force is transmitted by a user is limited to no more than 30 degrees (Col. 3, Lines 7-9).
 	The modified Carrington does not teach the degree of rotation about the transverse axis when force is transmitted by a user is limited to no more than 25 degrees. 
 	The examiner notes that the prior art of Carrington teaches the degree of rotation about the transverse axis when force is transmitted by a user is limited to no more than 30 degrees. The examiner notes that the claim recitation of “the degree of rotation about the transverse axis when force is transmitted by a user is limited to no more than 25 degrees” is directed to the degree of freedom of movement between the base and the collision surface. Modifying or changing the degree of freedom of movement between the base and the collision surface of Carrington is a matter of finding optimum or workable ranges by routine experimentation. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It would have been obvious to one of ordinary skill in the art to provide the modified Carrington with the degree of rotation about the transverse axis when force is transmitted by a user is limited to no more than 25 degrees as a means of finding optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

 
	Regarding claim 22, the modified Carrington (Figures 1-4) teaches the degree of rotation about the transverse axis when force is transmitted by a user is limited to at least 5 degrees (Col. 3, Lines 7-9).  


	Regarding claim 29, the modified Carrington (Figures 1-4) teaches the base (12) is moveably responsive to the transmitted force in a direction extending along or parallel to a direction extending from a proximal end towards a distal end of the base (12) so as to move the base (12) relative to the training surface.  


	Regarding claim 30, the modified Carrington (Figures 1-4) teaches in which the base (12) comprises a base plate (12) mounted on a pair of spaced apart runner portions (14), each runner portion (14) extending from or near a proximal end towards a distal end of the base.  


	Regarding claim 34, the modified Carrington (Figures 1-4) teaches collision surface (22) is a surface of a collision member mounted on the collision support structure (21).  

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Carrington in view of Bright and George, further in view of Lemke (U.S. P.G.-Pub. No. 20080026918).

	Regarding claim 14, the modified Carrington (Figures 1-4) teaches an apparatus in which the collision support structure (20) is resiliently mounted on the base (12) to provide resistance (Col. 2, Lines 57-61) to rotation about the transverse axis. 
 	The modified Carrington does not teach the resilient biasing mechanism comprises an adjustable bungee system. 
 	Lemke (Figures 1-22) teaches the resilient biasing mechanism comprises an adjustable bungee system (Para. 0042).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Carrington with the resilient biasing mechanism comprises an adjustable bungee system as taught by Lemke as a means of providing a resistive element comprising a bungee cord that provides a resistive force to a collision surface (Lemke: Para. 0042).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Carrington in view of Bright and George, further in view of Staten (20120157244).

	Regarding claim 18, the modified Carrington (Figures 1-4) teaches the linkage (33) provides relative rotation between the collision surface (22) and base (12) (Col. 2, Lines 36-45).
 	The modified Carrington does not teach the setting mechanism comprises a cam arrangement pivotable about a fixed axis on the base, the cam carrying the pivot of the support structure.  
 	Staten (Figures 1-11) teaches the setting mechanism comprises a cam arrangement (Para. 0031) pivotable about a fixed axis on the base, the cam carrying the pivot of the support structure (Para. 0031).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Carrington with the setting mechanism comprises a cam arrangement pivotable about a fixed axis on the base as taught by Staten as a means of using a cam pivotable about a fixed axis on a base (Staten: Para. 0031).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Carrington in view of Bright and George, further in view of Forrest (U.S. P.G.-Pub. No. 2011/0165972).

	Regarding claim 31, the modified Carrington (Figures 1-4) teaches in which the base comprises a base plate (12) mounted on a pair of spaced apart runner portions (14), each runner portion (14) extending from or near a proximal end towards a distal end of the base.
 	The modified Carrington does not teach in which each runner portion has an inclined lip at a distal end thereof.  
 	Forrest (Figures 1-11) teaches each runner portion (11) has an inclined lip at a distal end thereof (Para. 0037).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Carrington with each runner portion has an inclined lip at a distal end thereof as taught by Forrest as a means of using known work in one field of endeavor (blocking sleds) prompting variations of it (each runner portion has an inclined lip at a distal end thereof) for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Claims 32 is rejected under 35 U.S.C. 103 as being unpatentable over Carrington in view of Bright and George, further in view of Smith (USPN 4802670).

	Regarding claim 32, the modified Carrington (Figures 1-4) teaches the base (12) comprises a platform, in which a first end of the collision support structure (21) extends upwardly from the platform, and a support frame (24).
 	The modified Carrington does not teach the platform is moveable relative to the support frame in response to force transmitted by the user to the collision surface. 
 	Smith (Figures 1-4) teaches the platform (11) is moveable relative to the support frame (21) in response to force transmitted by the user to the collision surface (Col. 3, Lines 40-53). 
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Carrington with the platform is moveable relative to the support frame in response to force transmitted by the user to the collision surface as taught by Smith as a means of using known work in one field of endeavor (blocking sleds) prompting variations of it (the platform is moveable relative to the support frame in response to force transmitted by the user to the collision surface) for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Claim 33 is are rejected under 35 U.S.C. 103 as being unpatentable over Carrington in view of Bright and George, further in view of Krause (USPN 6942585).

	Regarding claim 33, the modified Carrington (Figures 1-4) teaches the apparatus having a collision surface (22) and which is movably responsive to a force transmitted by a user impacting the collision surface (22) during use. 
 	The modified Carrington does not teach at least one load attachment member arranged to receive one or more weight plates.  
 	Krause (Figures 1-11) teaches at least one load attachment member (53) arranged to receive one or more weight plates (Col. 3, Lines 9-13).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Carrington with at least one load attachment member arranged to receive one or more weight plates as taught by Krause as a means of releasably maintaining weights on a blocking sled (Krause: Col. 3, Lines 9-13).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Carrington in view of Bright and George, further in view of Harney (U.S. P.G.-Pub. No. 20030013584).

	Regarding claim 35, the modified Carrington (Figures 1-4) teaches a training apparatus (10) comprising a base (12) for supporting the apparatus; and a collision surface (22) disposed in a generally upright arrangement relative to the base (12).
 	The modified Carrington does not teach one or a plurality of sensors provided in association with the collision surface in order to determine one or more of points of contact, duration of contact and strength of contact, to generate data relating to same and to communicate said data to a data analysis means. 
 	Harney (Figures 1-36) teaches one or a plurality of sensors provided in association with the collision surface in order to determine one or more of point of contact, duration of contact and strength of contact, to generate data relating to same and to communicate said data to a data analysis means (Para. 0102-0104). 
. 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Carrington with one or a plurality of sensors provided in association with the collision surface in order to determine one or more of point of contact, duration of contact and strength of contact, to generate data relating to same and to communicate said data to a data analysis means as taught by Harney as a means of estimating force production of a user athlete exerting a force on a blocking dummy  (Harney: Para. 0102-0104).

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Carrington in view of Bright and George, further in view of Hadar (6261194).

	Regarding claim 39, the modified Carrington (Figures 1-4) teaches a training apparatus (10) in the form of a training sled comprising a collision support structure (21) in the form of a rigid arm, which at one end is pivotally and resiliently mounted on the base (12) at or proximal to a first end of the base such that the rigid arm is rotatable about a transverse axis in relation to the base and rigid arm (21) extending upwardly from the base (Col. 1, Lines 67-68 and Col. 2, Lines 1-24).
 	The modified Carrington does not teach the base comprises foot placement recesses either side of the position at one end thereof at which the rigid arm is mounted.
 	Hadar (Figures 1-6) teaches the base comprises foot placement recesses (See figure 2 where recesses are located on opposite sides of part number 21) either side of the position at one end thereof at which the rigid arm (Fig. 2, Part No. 21) is mounted (Col. 3, Lines 10-18).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Carrington with the base comprises foot placement recesses either side of the position at one end thereof at which the rigid arm is mounted as taught by Hadar as a means of using known work in one field of endeavor (a football training apparatus) prompting variations of it (the base comprises foot placement recesses either side of the position at one end thereof at which the rigid arm is mounted) for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (See:  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)) (Hadar: Col. 3, Lines 10-18).

Response to Arguments
Applicant's arguments filed 03/17/2022 have been fully considered but they are not persuasive. 

 	Regarding applicant’s argument that the rejection of claims 1, 5, 7, 13, 15-17, 19-22, 29-30, and 34 under 35 U.S.C. 103 as being unpatentable over Carrington in view of Bright and George is improper because the combination would result in the primary reference being incapable of operating as intended, it is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case the cited prior art are all directed to training aids and disclose different configurations of football training aids in the art. 

 	Regarding applicant’s argument that the prior art of Carrington is directed to a pass blocking sled and is not configured to be moved on the ground, it is noted that the sled of Carrington is fully capable of being moved along the ground. Apparatus claims cover what a device is, not what a device does (See: Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (See: Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)). It is noted that claim 1 recites the limitation “the base is movable along a training surface responsive to force transmitted by a training player to the collision surface.” The manner of applying force to the collision surface is not claimed and the prior art is fully capable of being “movable along a training surface responsive to force transmitted by a training player to the collision surface” as claimed. Applicant’s arguments directed to the intended use of the claimed apparatus are not persuasive because a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (See: Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)). It is noted that a user can be off the base while pushing the collision surface which will cause the base to move.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711